THIRD AMENDMENT
TO
REMINGTON ARMS CO., INC. PENSION AND RETIREMENT PLAN
JANUARY 1, 2001 RESTATEMENT

        The Remington Arms Co., Inc. Pension and Retirement Plan, originally
effective as of

December 1, 1993, as presently maintained under an amendment and restatement
made effective

as of January 1, 2001, as amended, is hereby further amended, effective as of
January 1, 2006, in

the following respects:

1.

The definition of “Accrued Benefit” in Section 1.1(b) of the Plan is amended to
provide as follows:


  A Participant’s “Accrued Benefit” as of any date means the portion of his
monthly normal retirement benefit accrued as of that date determined as provided
in Article V, based on his years of Credited Service and his Average Annual
Earnings determined as of that date. Notwithstanding the foregoing, the “Accrued
Benefit” after December 31, 2005, of a Participant who is not covered under the
terms of a collective-bargaining agreement at the Ilion, New York plant shall
not be less than the Participant’s “Accrued Benefit” determined as of December
31, 2005.


2.

The definition of “Average Annual Earnings” in Section 1.1(h) of the Plan is
amended to provide as follows:


  A Participant’s “Average Annual Earnings”means the greater of:


(1)  

his highest average annual Earnings received for any 36 consecutive calendar
months (or the Participant’s period of employment, if shorter) in which the
Participant has Earnings during his final ten years of Credited Service; or


(2)  

his highest average annual Earnings based on his total Earnings for the number
of full calendar years and, if necessary, fractions of total Earnings for
partial calendar years, sufficient to obtain Earnings for an aggregate period of
Credited Service equal to three years, taking into account only calendar years
in the Participant’s final ten years of Credited Service. For purposes of this
paragraph (2), calendar years of Earnings shall be selected starting with the
calendar year in which the Participant’s average Earnings per month is the
highest and taking in turn calendar years of successively lower average Earnings
per month. A fraction of total Earnings for a calendar year shall be determined
by multiplying the Participant’s average Earnings per month for such year by the
number of months needed to yield an aggregate amount of Credited Service equal
to three full years.


  Notwithstanding the foregoing, as of January 1, 2006, “Average Annual
Earnings” of a Participant who is not covered under the terms of a
collective-bargaining agreement at the Ilion, New York plant is the annual
average of all calendar months of Credited Service in which the Participant has
Earnings from January 1, 2006, through the final complete calendar month of
Credited Service. These Average Annual Earnings will be used to determine the
Participant’s Accrued Benefit for any Participant retiring on or after January
1, 2006.


3.     The definition of “Earnings” in Section 1.1(m) of the Plan is amended to
provide as follows:

(m)  

The “Earnings” of a Participant for any period means all categories of pay
identified in Appendix C as includable compensation plus 50 percent of any
Incentive Compensation Award granted to the Participant in any calendar year
except any Incentive Compensation Award that is deferred at the election of the
Participant; provided, however, that effective for awards received on and after
January 1, 1999, Incentive Compensation Awards that are used to acquire deferred
shares on the exercise of stock purchase rights under the Stock Purchase
Agreement shall not be treated as deferred, but the value of such shares shall
be treated as cash incentive compensation for purposes of the Plan. In addition,
effective October 12, 2002, Earnings shall include the imputed lost wages
corresponding to hours on or after October 12, 2002 during which the Participant
is engaged in business on behalf of the UMWA in his capacity as a local union
officer or committee member, in lieu of hours for which he would have been
scheduled to work for an Employer as an Employee. Determination and notice of
such hours shall be made by the Local Union of the UMWA and provided to the
Administrator.


  For purposes of determining a Participant’s Earnings hereunder, the term
“Incentive Compensation Award” means any incentive compensation award granted to
an employee under any incentive compensation plan (including, effective January
1, 1991, those paid in Deferred Share grants) established by the Sponsor or RACI
Holdings, Inc. that is approved by the Board of Directors of the Committee with
due authority to grant and approve such awards. The value of each award will be
divided evenly over the period of a Participant’s Credited Service, to the
extent such award is attributable to such service, for the award year or years,
except in the case of Deferred Share Incentive Compensation Award grants.
Incentive Compensation Awards that are paid in the form of Deferred Shares will
be considered part of the Incentive Compensation Award at the time the Deferred
Shares are granted and not at the time the Deferred Shares are exercised.


        Notwithstanding the foregoing, Earnings shall not include the following:

(1)  

Allowances in connection with transfer of employment (i.e., relocation
expenses), compensation in connection with termination of employment (including
severance pay), other special payments, and any other category of pay identified
as excludable compensation in Appendix C.


(2)  

Awards and payments under any gain sharing program, the Special Compensation
Plan of the Prior Employer, the former Dividend Union Plan of the Prior
Employer, any similar plan of the Prior Employer or any of its affiliates, any
similar plan of an Employer or any Affiliated Company, or any equity based or
stock option programs, except, effective January 1, 1999, in the case of
Incentive Compensation Awards paid in the form of Deferred Shares as provided
above.


(3)  

The greater of (i) 50 percent of the Prior Employer Incentive Compensation Award
or (ii) any deferred Prior Employer Incentive Compensation Award. The term
“Prior Employer Incentive Compensation Award” means, with respect to Eligible
Transferred Employees and subject to the transfer of assets from the Prior Plan
to the Plan, the total award value, if any, approved by the Compensation
Committee of the Board of Directors of the Prior Employer under the Incentive
Compensation Plan of the Prior Employer. The value of each award will be divided
evenly over the period of a Participant’s Credited Service for the award year to
the extent the award is attributable to such service.


  Earnings of a Participant who is an Eligible Transferred Employee shall be
determined treating amounts paid to him by the Prior Employer before December 1,
1993 as amounts paid by an Employer.


  In no event, however, shall the Earnings of a Participant taken into account
under the Plan for any 12-consecutive-month period (the “limitation period”)
exceed (1) $200,000 for limitation periods beginning before January 1, 1994, or
(2) $150,000 for limitation periods beginning on or after January 1, 1994. The
limitations set forth in the preceding sentence shall be subject to adjustment
annually as provided in Code Section 401(a)(17)(B) and Code Section 415(d);
provided, however, that the dollar increase in effect on January 1 of any
calendar year, if any, is effective for limitation periods beginning in such
calendar year.


4.     Section 5.4 is amended to provide as follows:

5.4  Minimum Benefits      

  Notwithstanding any other provision of the Plan to the contrary, in no event
will the monthly normal retirement benefit payable to a Participant who is an
Eligible Transferred Employee be less than the Participant’s Accrued Benefit
determined as of November 30, 1993, under the provisions of the Prior Plan in
effect on that date (without regard to any amendments made after that date) as
if the Participant terminated employment on that date.


  In addition, notwithstanding any other provision of the Plan to the contrary,
in no event will the normal retirement benefit payable to a Participant who
transfers from employment with an Employer as an Employee covered under the
terms of the collective-bargaining agreement at the Ilion, New York plant to
employment with an Employer as an Employee not covered under the terms of the
collective-bargaining agreement at the Ilion, New York plant, or who transfers
from employment with an Employer as an Employee not covered under the terms of
the collective-bargaining agreement at the Ilion, New York plant to employment
with an Employer as an Employee covered under the terms of the
collective-bargaining agreement at the Ilion, New York plant, be less than the
Participant’s Accrued Benefit determined as of the date immediately preceding
the transfer of employment.


        EXECUTED at ___Madison__, __North Carolina___ this __28th___ day of

   ___April_______, ___2006______.

REMINGTON ARMS CO., INC.

By:  /s/ Mark A. Little  

Title:  Executive Vice President, Chief
Administrative Officer  